Citation Nr: 0402840	
Decision Date: 01/30/04    Archive Date: 02/05/04

DOCKET NO.  01-00 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder.

2.  Entitlement to an increased evaluation for lumbar sacral 
spine disorder, currently evaluated as 40 percent disabling.

3.  Entitlement to an increased evaluation for left knee 
sprain, currently evaluated as 10 percent disabling.

4.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Blackmon, Counsel


INTRODUCTION

The veteran served on active duty from November 1941 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO).  The May 2000 decision granted an 
increased evaluation from 0 percent to 10 percent for the 
service-connected disability of the lumbar spine.  
Additionally, the RO determined that a higher rating 
evaluation was not warranted for the left knee disability, 
that service connection was not established for a separate 
disability of the left hip, and that entitlement to 
individual unemployability was not established.

During the pendency of this appeal, in October 2002, an 
increased evaluation to 40 percent was awarded for the back 
disability.  The 40 percent rating is the maximum possible 
rating under Diagnostic Code 5292; however, it is not the 
highest possible rating under the schedular criteria for 
disabilities of the spine.  See 38 C.F.R. 
§ 4.71a (2003). 

With respect to increased ratings, the Board notes that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, 
the veteran will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit 
does not abrogate the appeal.  Id. 


REMAND

In a recent opinion, the Court of Appeals for Veterans Claims 
(Court) addressed the statutory and regulatory notice 
requirements afforded to claimants pursuant to the Veterans 
Claims Assistance Act (VCAA).  The VCAA redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also created 38 U.S.C.A. § 5103A, 
which codifies VA's duty to assist and essentially states 
that VA will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  

In Quartuccio, the Court held that the VCAA requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).     

Since the most recent VA examination in August 2002, the 
veteran submitted additional private treatment records 
received in April 2003 which the VA examiner did not have the 
opportunity to review in conjunction with the veteran's 
claims.  

The veteran's lumbar spine disability is currently evaluated 
as 40 percent disabling under Diagnostic Code 5292, a rating 
based upon limitation of motion.  A review of the December 
2002 Supplemental Statement of the Case reflects that the 
veteran is also evaluated under Diagnostic Code 5293, based 
upon intervertebral disc syndrome, per the revisions made 
effective in September 2002.  

In this regard, the Board notes that effective September 26, 
2003, VA's Schedule for Rating Disabilities was revised with 
regard to rating back disabilities.  68 Fed. Reg. 51454-58 
(2003).  The RO has not had the opportunity to review the 
revised rating criteria in conjunction with the claim.  Also, 
the veteran has not been notified of the old rating criteria 
for Diagnostic Code 5293 in effect prior to September 2002.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file and 
ensure that all obligations under the 
Veterans Claims Assistance Act of 2000 have 
been satisfied.  38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002);

2.  The RO should furnish the appellant with 
the appropriate release of information forms, 
in order to obtain copies of any private or 
VA medical records pertaining to treatment 
for the disabilities in issue subsequent to 
August 2002.

2.  Thereafter, the RO should forward the 
veteran's claims folder to the physician who 
conducted the August 2002 VA examination or 
another appropriate VA physician if this 
individual is unavailable for an addendum.  
It is requested that the examiner again 
review the claims folder to include the 
additional medical evidence received in April 
2003.  

Request the examiner to indicate whether any 
change is warranted in the diagnoses and 
conclusions rendered in the prior 
examination.  Request the examiner to comment 
of the September 2001 opinion from the 
veteran's private chiropractor as it relates 
to the veteran's claim for service connection 
for a left hip disability, separate from the 
symptoms associated with the service 
connected low back disorder.  

Also request the examiner to again render an 
opinion as to the impact the veteran's 
service connected disabilities have on his 
employabilty without considering the 
impairment caused by non-service connected 
disorders.  If the examiner desires 
additional testing or examination they should 
be conducted.  A complete rationale for any 
opinion expressed should be included in the 
examination report.

4.  Thereafter, RO should again adjudicate 
the veteran's claims, to include 
consideration the rating criteria 
intervertebral disc syndrome in effect prior 
to September 2002 and for back disorders 
effective on September 26, 2003.  If the 
benefits sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of the 
case, which includes the above rating 
criteria, and an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion, legal or factual, as 
to the ultimate disposition of this case.  The veteran need 
take no action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




